Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Applicant’s foreign priority has not been acknowledged because the submission is incomplete.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 reads “carried by to the valve.”  This language is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over in White (US PGPub 20090293957 A1) view of Wang (CN 109595380 A – Translation), in further view of Tyllinen et al. (USPN 4305818).
Regarding Claim 1, White teaches the valve being movable between an open position that permits fluid to enter the inlet, and a closed position that prevents fluid from entering via the inlet, wherein the valve is biased toward the closed 10position (Para. 11 where the valve can be biased in the open or closed position), but does not teach a valve restraint or being located in a sump. 
Wang teaches a valve restraint that is electrically actuated between a first state and a second state when the power supply is interrupted (Pg. 6, 20th Para. through Pg. 7, 1st. Para.) in order to improve the safety of the valve (Pg. 6, 20th Para.)
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the valve of White with a valve restraint as taught by Wang  in order to secure the valve in a desired position.
Wang’s first state occurs when the valve restraint is engaged when no power is supplied.  Wang’s second state occurs when the valve restraint is disengaged when power is supplied.  Although Wang’s valve restraint configuration is opposite of the claimed valve restraint configuration it would have been obvious to one having ordinary skill in the art before the time of filing to reverse the valve restraint configuration.  Here, rearranging the parts of an invention involves only routine skill in the art.
Per the White–Wang combination, Wang’s valve restraint is located in White’s valve at a location chosen by an end user. Additionally, White–Wang’s combination first state of the valve restraint occurs when energized.  At which point the valve is open and the valve restraint is engaged.  Also, White–Wang’s combination second state of the valve restraint occurs when de-energized.  At which point the valve is closed and the valve restraint is disengaged.
The White–Wang combination teaches electrically actuated between a first state, in which the valve restraint holds the valve in the open position, and a second state in which the valve restraint releases the valve, the valve restraint being maintained in the first state by a power supply, and switching to the second state when the power supply is interrupted.  
Tyllinen teaches a sump pump system for a residential building, comprising: a sump (1) having an inlet (Fig. where the inlet is any point upstream of valve 2) that receives water from an external source (Col. 1, Lines 62–68); 5a pump (6) positioned within the sump, the pump having a pump inlet (7) in fluid communication with the sump and an outlet (Fig.) in communication with a fluid destination (Col. 2, Lines 5–18); a valve (2) connected to the inlet of the sump, the valve being movable between an open position that permits fluid to enter the sump via the inlet, and a closed position that prevents fluid from entering the sump via the inlet.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art before the time of filing to alter the utility of the White–Wang combination to be a fail-safe valve closure for a sump of  Tyllinen so that the fail-safe valve closure of  the White–Wang combination performs the fail-safe valve closure in the sump of Tyllinen.
Regarding Claim 2, the White–Wang–Tyllinen combination teaches the valve (White 60) is a gate valve comprising a valve body that defines a flow passage and a gate that selectively closes the flow passage (White Fig. 3).  
Regarding Claim 3, the White–Wang–Tyllinen combination teaches the valve is biased toward the closed 20position by a spring (White 66).  
Regarding Claim 4, the White–Wang–Tyllinen combination teaches a ferrous element (White 58) carried by to the valve, and wherein the valve restraint comprises an electromagnetic element (Wang 236), wherein the power supply supplies power to the electromagnetic element to attract the ferrous element 25and hold the valve in the open position (See the rejection of claim 1).  
Regarding Claim 5, the White–Wang–Tyllinen combination teaches the valve restraint comprises a pin (Wang 237) that engages and holds the valve in the open position, the pin retracting away from the valve when the power supply is interrupted (Wang Pg. 2 5th–7th Paras. which discusses how the valve restraint functions).  
Regarding Claim 6, the White–Wang–Tyllinen combination teaches a water level detector that detects a water level (Tyllinen 15) within the sump (Tyllinen 15), the water level detector being configured to actuate the10 valve restraint from the first state to the second state.  
Regarding Claim 7, the structural limitation of the apparatus described in the method is recited in Claims 1 and 5.  Accordingly the method steps recited in claim 7 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Regarding Claim 8, the structural limitation of the apparatus described in the method is recited in Claim 2.  Accordingly the method steps recited in claim 8 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Regarding Claim 9, the structural limitation of the apparatus described in the method is recited in Claim 3.  Accordingly the method steps recited in claim 9 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Regarding Claim 10, the structural limitation of the apparatus described in the method is recited in Claim 4.  Accordingly the method steps recited in claim 10 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Regarding Claim 11, the structural limitation of the apparatus described in the method is recited in Claim 5.  Accordingly the method steps recited in claim 11 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 6.  Accordingly the method steps recited in claim 12 are necessarily those performed when making and/or using the device of the White–Wang–Tyllinen combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Mullen (USPN 8051873 B2) discloses a sump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753